DETAILED ACTION
This office action is responsive to the above identified application filed 2/23/2021.  The application contains claims 1-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement with references submitted 3/23/2021, 8/5/2022, have been considered and entered into the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. claims 16 and 20 recites “”wherein the navigational map display comprises one of a lateral map display and a synthetic vision display and the second navigational map display comprises an other one of the lateral map display and the synthetic vision display”.  It is unclear if the claims require the display of a lateral map display on a navigational map display and a synthetic vision display on second navigational map display OR if the claim require the display of any of the lateral map display and a synthetic vision display on the navigational map display and second navigational map display. In other words, can the first and second display provide a  lateral map display or if the first display provide a lateral map the second display must provide a synthetic vision display.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim n recites a “computer-readable medium,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15, 18-19 are rejected under 35 U.S.C. 102(a)(1) and  35 U.S.C. 102(a)(2) as being anticipated by Raghu et al. [US 8,878,872 B1, hereinafter Rag].

With regard to Claim 1,
	Rag teaches a method comprising:
receiving a free-form user input on a navigational map display (Fig. 1, 110, Col. 3, lines 10-16, “pilot input device 110 may include any device … tactile device (e.g., keyboard, control display unit, cursor control device, stylus, electronic grease pen, handheld device, touch screen device, notebook, tablet, electronic flight bag, etc. . . . )”, Col. 3, lines 57-65, “navigation chart may be any map or chart which provides navigation information”, Col. 3, lines 43-45, “pilot input device 110 corresponding to a pilot's entry of an input shape 170”);
assigning a geographic location to the free-form user input based on a position of the free-form user input on the navigational map display (Col. 7, lines 54-57, “From the screen coordinates of the input shape 170, the boundaries of the input shape may be used to determine the boundaries of the geographic region corresponding to the input shape 170.”); and
generating a graphical indication corresponding to the free-form user input on a second display at a respective position on the second display corresponding to the geographic location assigned to the free-form user input (Fig. 4A-4B, 170, 150, Col. 7, lines 57-66, “CG 140 may retrieve data representative of chart information of a second chart for the geographic region from the navigation chart data source 130 and overlay the chart information of the second chart on top of the first chart. As shown in FIG. 4B, the chart information of a second chart is the information printed on the L-3 ELAC. As observed, the overlay shape is the same as the input shape, and the size of the overlay shape is 2.5 times larger than the input shape, where the size is determined as a proportion of scales between the first scale and the second scale”).

With regard to Claim 8,
Rag teaches the method of claim 1, wherein:
receiving the free-form user input comprises receiving a free-form tactile user input on a touchscreen having the navigational map display displayed thereon (“The pilot input device 110 may include any device that allows for the manual selection of a geographical area published to an electronic chart. Such devices could include, but are not limited to, a tactile device (e.g., keyboard, control display unit, cursor control device, stylus, electronic grease pen, handheld device, touch screen device, notebook, tablet, electronic flight bag, etc. . . . )”);
assigning the geographic location comprises assigning the geographic location displayed on the navigational map display on the touchscreen underlying the free-form tactile user input to the free-form user input (Fig. 4A, “From the screen coordinates of the input shape 170, the boundaries of the input shape may be used to determine the boundaries of the geographic region corresponding to the input shape 170.”); and
generating the graphical indication comprises displaying the graphical indication corresponding to the free-form tactile user input at the respective position on the second display corresponding to the geographic location displayed on the navigational map display on the touchscreen underlying the free-form tactile user input (Fig. 4B, “CG 140 may retrieve data representative of chart information of a second chart for the geographic region from the navigation chart data source 130 and overlay the chart information of the second chart on top of the first chart. As shown in FIG. 4B, the chart information of a second chart is the information printed on the L-3 ELAC. As observed, the overlay shape is the same as the input shape, and the size of the overlay shape is 2.5 times larger than the input shape, where the size is determined as a proportion of scales between the first scale and the second scale”).
With regard to Claim 15,
	Claim 15 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 18,
	Claim 18 is similar in scope to claim 1; therefore it is rejected under similar rationale.

With regard to Claim 19,
	Claim 19 is similar in scope to claim 1; therefore it is rejected under similar rationale. Rag further teach that display unit 150 comprise any unit having a display surface on which chart information may be presented to the pilot (Fig. 1, Col. 6, lines 38-53, “The display unit 150 could comprise any unit having a display surface on which chart information may be presented to the pilot. The display unit 150 could be, but is not limited to, a Primary Flight Director, Navigation Display, Head-Up Display, Head-Down Display, Multi-Purpose Control Display Unit, EICAS, Electronic Centralized Aircraft Monitor, Multi-Function Display (“MFD”), Side Displays, and Data Link Control Display Unit”, “image may be presented in a multiple-window screen layout”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu et al. [US 8,878,872 B1, hereinafter Rag] in view of Kale et al. [US 2009/0319100 A1, hereinafter Kale].

With regard to Claim 2,
	Rag teaches the method of claim 1, wherein:
the navigational map display comprises a two-dimensional display (Fig. 4A); and
generating the graphical indication comprises displaying a graphical representation of the free-form user input at the geographic location on a [two-dimensional] display. (Fig. 4A, 170, 150, Col. 7, lines 57-66, “CG 140 may retrieve data representative of chart information of a second chart for the geographic region from the navigation chart data source 130 and overlay the chart information of the second chart on top of the first chart. As shown in FIG. 4B, the chart information of a second chart is the information printed on the L-3 ELAC. As observed, the overlay shape is the same as the input shape, and the size of the overlay shape is 2.5 times larger than the input shape, where the size is determined as a proportion of scales between the first scale and the second scale”.
Rag do not explicitly teach a three-dimensional display.
Kale teach displaying a graphical representation at the geographic location on a three-dimensional display (Fig. 2, [0003], “Current systems are adapted to render, in a graphical format, either a two-dimensional or a three-dimensional display of then-current lateral, vertical, and predicted flight path information”).
Rag and Kale are analogous art to the claimed invention because they are from a similar field of endeavor of  providing pilot an access to geographic data using maps.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rag to include three-dimension display resulting in resolutions as disclosed by Kale with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag as described above to provide increased situational awareness, because a three-dimensional depiction of the flight path may be more readily interpreted by a user (Kale, [0003]).

With regard to Claim 3,
Rag teaches the method of claim 1, wherein:
the navigational map display comprises a [two-dimensional] display (Fig. 4A); and
generating the graphical indication comprises displaying a graphical representation of the free-form user input at the geographic location on a two-dimensional display. (Fig. 4A, 170, 150, Col. 7, lines 57-66, “CG 140 may retrieve data representative of chart information of a second chart for the geographic region from the navigation chart data source 130 and overlay the chart information of the second chart on top of the first chart. As shown in FIG. 4B, the chart information of a second chart is the information printed on the L-3 ELAC. As observed, the overlay shape is the same as the input shape, and the size of the overlay shape is 2.5 times larger than the input shape, where the size is determined as a proportion of scales between the first scale and the second scale”.
Rag do not explicitly teach a three-dimensional display.
Kale teach displaying a graphical representation at the geographic location on a three-dimensional display (Fig. 2, [0003], “Current systems are adapted to render, in a graphical format, either a two-dimensional or a three-dimensional display of then-current lateral, vertical, and predicted flight path information”).
Rag and Kale are analogous art to the claimed invention because they are from a similar field of endeavor of  providing pilot an access to geographic data using maps. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rag to include three-dimension display resulting in resolutions as disclosed by Kale with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag as described above to provide increased situational awareness, because a three-dimensional depiction of the flight path may be more readily interpreted by a user (Kale, [0003]).


Claims 4-6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu et al. [US 8,878,872 B1, hereinafter Rag] in view of Parthasarathy [US 2015/0260525A1, hereinafter Pa].
With regard to Claim 4,
Rag teaches the method of claim 1, further comprising:
associating the free-form user input with a navigational reference point based on the geographic location (Fig. 1, 110, Col. 3, lines 10-16, “pilot input device 110 may include any device … tactile device (e.g., keyboard, control display unit, cursor control device, stylus, electronic grease pen, handheld device, touch screen device, notebook, tablet, electronic flight bag, etc. . . . )”, Col. 3, lines 57-65, “navigation chart may be any map or chart which provides navigation information”, Col. 3, lines 43-45, “pilot input device 110 corresponding to a pilot's entry of an input shape 170”); and generating the graphical indication comprises displaying a graphical representation of the updated [data] on the second display (Fig. 4A, 170, 150, Col. 7, lines 57-66, “CG 140 may retrieve data representative of chart information of a second chart for the geographic region from the navigation chart data source 130 and overlay the chart information of the second chart on top of the first chart. As shown in FIG. 4B, the chart information of a second chart is the information printed on the L-3 ELAC. As observed, the overlay shape is the same as the input shape, and the size of the overlay shape is 2.5 times larger than the input shape, where the size is determined as a proportion of scales between the first scale and the second scale”).
Rag do not explicitly teach updating a planned route of travel based on the association between the free-form user input and the navigational reference point, resulting an updated route of travel, displaying a graphical representation of the updated route of travel.
Pa teach updating a planned route of travel based on the association between the free-form user input and the navigational reference point (Fig. 5-12, [0041], [0053], “selects “CREATE WAYPOINT . . . ” from the task menu, and arrives at a screen similar to that shown in FIG. 5. A proposed new waypoint 514 is initially placed on reference waypoint 210 (POURS) in, for example, a different color, to differentiate and easily identify the newly created waypoint”, Fig. 8, Fig. 12, [0056], [0057]), resulting an updated route of travel, wherein generating the graphical indication comprises displaying a graphical representation of the updated route of travel on the display (Fig. 8, Fig. 12, [0056], [0057], “If the new flight plan is applied (button 508), it will be displayed as shown in FIG. 8 as new waypoint symbol 802 and new course 804”).
Rag and Pa are analogous art to the claimed invention because they are from a similar field of endeavor of allowing interaction with navigation information in an aircraft. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rag to include the ability to modify travel route based on free-form user input resulting in resolutions as disclosed by Pa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag as described above to provide to create interfaces for common pilot tasks that are intuitive and easy (Pa, [0008]).

With regard to Claim 5,
Rag-Pa teaches the method of claim 4, further comprising determining the navigational reference point should be avoided based on a spatial characteristic of the free-form user input, wherein:
an initial route of travel includes the navigational reference point, and updating the planned route of travel comprises determining the updated route of travel that avoids the navigational reference point (Pa, Fig. 5, Fig. 8, Fig. 12, [0056], [0057], “If the new flight plan is applied (button 508), it will be displayed as shown in FIG. 8 as new waypoint symbol 802 and new course 804”).

With regard to Claim 6,
Rag-Pa teaches the method of claim 4, further comprising determining the navigational reference point should be traversed based on a spatial characteristic of the free-form user input, wherein:
an initial route of travel does not include the navigational reference point; and
updating the planned route of travel comprises determining the updated route of travel that includes the navigational reference point (Fig. 8, Fig. 12, [0056], [0057], “If the new flight plan is applied (button 508), it will be displayed as shown in FIG. 8 as new waypoint symbol 802 and new course 804”).
With regard to Claim 17,
	Claim 17 is similar in scope to claim 4; therefore it is rejected under similar rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raghu et al. [US 8,878,872 B1, hereinafter Rag] in view of Depare et al. [US  2016/0171899 A1, hereinafter Depare].

With regard to Claim 7,
Rag teaches the method of method of claim 1.
Rag  does not teach associating the free-form user input with a taxiway or a runway based on the geographic location, wherein generating the graphical indication comprises displaying a graphical representation of the taxiway or the runway on the second display using a visually distinguishable characteristic influenced by the free-form user input.
Depare teach associating the free-form user input with a taxiway or a runway based on the geographic location, wherein generating the graphical indication comprises displaying a graphical representation of the taxiway or the runway on the second display using a visually distinguishable characteristic influenced by the free-form user input (Fig. 20, [0091]-[0091], “user enters a desired taxi clearance in an edition mode. This raw drawing does not have to be accurate because the Smart Finger system recognizes general positions and directions of the line on the digital map in terms of taxi clearance sequence. The line is highlighted in a first color, e.g., yellow”).
Rag and Depare are analogous art to the claimed invention because they are from a similar field of endeavor of aviation and interaction with maps. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rag to include the ability to modify taxiway route based on free-form user input resulting in resolutions as disclosed by Depare with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag as described above to provide to create interfaces for common pilot tasks that are intuitive and easy, and to facilitates an accurate guidance of the aircraft for reliable on-ground navigation and control, using a standardized airport database (Depare, [0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raghu et al. [US 8,878,872 B1, hereinafter Rag] in view of HAMASAKI et al. [US 2019/0070959 A1, hereinafter HAMASAKI].

With regard to Claim 9,
Rag teaches the method of claim 8, further comprising displaying a graphical representation of the free-form tactile user input on the touchscreen, wherein displaying the graphical indication comprises displaying the graphical indication on a second navigational map display on a second display device concurrent to displaying the graphical representation of the free-form tactile user input on the touchscreen (Fig. 4A-4B,  Fig. 1, 110, 150, “pilot input device 110 may include any device that allows for the manual selection of a geographical area published to an electronic chart. Such devices could include, but are not limited to, a tactile device (e.g., keyboard, control display unit, cursor control device, stylus, electronic grease pen, handheld device, touch screen device, notebook, tablet, electronic flight bag, etc. . . . )”, user input device (110) is a touch screen that receive pilot input and reflect it at the same time on the display unit (150) as shown in Fig. 4A-4B). 
As Rag teaches that the user input and selection on the user input device displayed map (110) is identified and reflected to a second display as Shown in Fig. 4A-4B, it is understood that the displaying of map on the touch display that is the user input display (e.g. touch screen device 110) will be concurrently displayed on a second display. 
However, in effort to expedite persecution HAMASAKI teach the ability to display graphical indication on a second display device concurrent to displaying the graphical representation of the user input on the touchscreen (Fig. 5, [0080], “mirror operation, both first display unit 105 and second display unit 106 output the first content. Further, even after the mirror operation, first display unit 105 has the authority to operate the output of the first content”, [0081], [0082], “copy is one of the display operations for displaying the first content currently displayed on first display unit 105 also on second display unit 106. Hereinafter, the display operation for copy is referred to as a copy operation”).
Rag and HAMASAKI are analogous art to the claimed invention because they are from a similar field of endeavor of  controlling and displaying data within vehicles. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  Rag  to concurrently display first screen content and second display content that reflect the first screen content resulting in resolutions as disclosed by HAMASAKI with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag as described above to provide the user of a clear indication of the input transferred to the secondary display in real time which will prevent input errors as the user will be able to review from the first display the shared content and modify it in real time.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu et al. [US 8,878,872 B1, hereinafter Rag] in view of Turner et al. [US 9.530,318 B1, hereinafter Turner].

With regard to Claim 10,
Rag teaches the method of claim 1, further comprising recognizing the free-form user input, wherein generating the graphical indication comprises displaying a graphical representation of the [free-form user input] on the second display at the respective position on the second display corresponding to the geographic location assigned to the free-form user input (Fig. 4A-4B, “FIG. 4B, the chart information of a second chart is the information printed on the L-3 ELAC. As observed, the overlay shape is the same as the input shape”).
Rag does not teach free-form user input as a predefined symbol.
Turner teach free-form user input as a predefined symbol (Col. 7, lines 60-65, “encompass converting shorthand symbols to corresponding alphanumeric text suitable for entry into a flight deck system. For example, the shorthand symbol “X” could be translated to the alphanumeric equivalent of “NO” during the conversion process”, col. 12, lines 17-29, “symbol “X” symbol to the alphanumeric text equivalent of “NO. In further embodiments, other shorthand symbols and corresponding alphanumeric text equivalent can be established; e.g., a checkmark symbol can correspond to the text equivalent of "YES.”).
Rag and Turner are analogous art to the claimed invention because they are from a similar field of endeavor of aviation and interaction with maps. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rag to include the ability to use predetermined symbols as free-form input resulting in resolutions as disclosed by Turner with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag as described above to provide a simple input form that save the user time and effort.

With regard to Claim 11,
Rag-Turner teaches the method of claim 10, wherein:
receiving the free-form user input comprises receiving a free-form tactile user input on a touchscreen having the navigational map display displayed thereon (Rag, Fig. 1, 110, Col. 3, lines 10-16, “pilot input device 110 may include any device … tactile device (e.g., keyboard, control display unit, cursor control device, stylus, electronic grease pen, handheld device, touch screen device, notebook, tablet, electronic flight bag, etc. . . . )”, Col. 3, lines 57-65, “navigation chart may be any map or chart which provides navigation information”, Col. 3, lines 43-45, “pilot input device 110 corresponding to a pilot's entry of an input shape 170”);
assigning the geographic location comprises assigning the geographic location displayed on the navigational map display on the touchscreen underlying the free-form tactile user input to the free-form user input (Rag, Fig. 4A, (Col. 7, lines 54-57, “From the screen coordinates of the input shape 170, the boundaries of the input shape may be used to determine the boundaries of the geographic region corresponding to the input shape 170.”);
recognizing the free-form user input as the predefined symbol comprises detecting when the free-form tactile user input matches the predefined symbol based on characteristics of the free-form tactile user input (Turner, Col. 7, lines 60-65, “encompass converting shorthand symbols to corresponding alphanumeric text suitable for entry into a flight deck system. For example, the shorthand symbol “X” could be translated to the alphanumeric equivalent of “NO” during the conversion process”, col. 12, lines 17-29, “symbol “X” symbol to the alphanumeric text equivalent of “NO. In further embodiments, other shorthand symbols and corresponding alphanumeric text equivalent can be established; e.g., a checkmark symbol can correspond to the text equivalent of "YES.”); and
displaying the graphical representation comprises displaying the graphical representation of the predefined symbol at the respective position on the second display corresponding to the geographic location displayed on the navigational map display on the touchscreen underlying the free-form tactile user input (Rag, Fig. 4A-4B, 170, 150, Col. 7, lines 57-66, “CG 140 may retrieve data representative of chart information of a second chart for the geographic region from the navigation chart data source 130 and overlay the chart information of the second chart on top of the first chart. As shown in FIG. 4B, the chart information of a second chart is the information printed on the L-3 ELAC. As observed, the overlay shape is the same as the input shape, and the size of the overlay shape is 2.5 times larger than the input shape, where the size is determined as a proportion of scales between the first scale and the second scale”, Turner, Col. 7, lines 60-65, “encompass converting shorthand symbols to corresponding alphanumeric text suitable for entry into a flight deck system. For example, the shorthand symbol “X” could be translated to the alphanumeric equivalent of “NO” during the conversion process”, col. 12, lines 17-29, “symbol “X” symbol to the alphanumeric text equivalent of “NO. In further embodiments, other shorthand symbols and corresponding alphanumeric text equivalent can be established; e.g., a checkmark symbol can correspond to the text equivalent of "YES.”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu et al. [US 8,878,872 B1, hereinafter Rag] in view of Parthasarathy [US 2015/0260525A1, hereinafter Pa] in view of Turner et al. [US 9.530,318 B1, hereinafter Turner]

With regard to Claim 12,
Rag teaches the method of claim 1, further comprising:
associating the free-form user input with a navigational reference point based on the geographic location (Fig. 1, 110, “pilot input device 110 may include any device … tactile device (e.g., keyboard, control display unit, cursor control device, stylus, electronic grease pen, handheld device, touch screen device, notebook, tablet, electronic flight bag, etc. . . . )”, “navigation chart may be any map or chart which provides navigation information”, “pilot input device 110 corresponding to a pilot's entry of an input shape 170”); and generating the graphical indication comprises displaying a graphical representation of the updated [data] on the second display (Fig. 4A, 170, 150, “CG 140 may retrieve data representative of chart information of a second chart for the geographic region from the navigation chart data source 130 and overlay the chart information of the second chart on top of the first chart. As shown in FIG. 4B, the chart information of a second chart is the information printed on the L-3 ELAC. As observed, the overlay shape is the same as the input shape, and the size of the overlay shape is 2.5 times larger than the input shape, where the size is determined as a proportion of scales between the first scale and the second scale”).
Rag do not explicitly teaches updating a planned route of travel based on the association between the free-form user input and the navigational reference point, resulting an updated route of travel, wherein:
generating the graphical indication comprises displaying a graphical representation of the updated route of travel.
Pa teach updating a planned route of travel based on the association between the free-form user input and the navigational reference point (Fig. 5-12, [0041], [0053], “selects “CREATE WAYPOINT . . . ” from the task menu, and arrives at a screen similar to that shown in FIG. 5. A proposed new waypoint 514 is initially placed on reference waypoint 210 (POURS) in, for example, a different color, to differentiate and easily identify the newly created waypoint”, Fig. 8, Fig. 12, [0056], [0057]), resulting an updated route of travel, wherein generating the graphical indication comprises displaying a graphical representation of the updated route of travel on the display (Fig. 8, Fig. 12, [0056], [0057], “If the new flight plan is applied (button 508), it will be displayed as shown in FIG. 8 as new waypoint symbol 802 and new course 804”).
Rag and Pa are analogous art to the claimed invention because they are from a similar field of endeavor of allowing interaction with navigation information in an aircraft. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rag to include the ability to modify travel route based on free-form user input resulting in resolutions as disclosed by Pa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag as described above to provide to create interfaces for common pilot tasks that are intuitive and easy (Pa, [0008]).
Rag-Pa do not explicitly teaches recognizing the free-form user input as a predefined symbol.
Turner teach recognizing the free-form user input as a predefined symbol (Col. 7, lines 60-65, “encompass converting shorthand symbols to corresponding alphanumeric text suitable for entry into a flight deck system. For example, the shorthand symbol “X” could be translated to the alphanumeric equivalent of “NO” during the conversion process”, col. 12, lines 17-29, “symbol “X” symbol to the alphanumeric text equivalent of “NO. In further embodiments, other shorthand symbols and corresponding alphanumeric text equivalent can be established; e.g., a checkmark symbol can correspond to the text equivalent of "YES.”).
Rag-Pa and Turner are analogous art to the claimed invention because they are from a similar field of endeavor of aviation and interaction with maps. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rag-Pa to include the ability to use predetermined symbols as free-form input resulting in resolutions as disclosed by Turner with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag-Pa as described above to provide a simple input form that save the user time and effort.

With regard to Claim 13,
Rag-Pa-Turner teaches the method of claim 12, wherein updating the planned route of travel comprises determining the updated route of travel that traverses the navigational reference point based on a state or action associated with the predefined symbol (Pa, Fig. 8, Fig. 12, [0052], [0056], [0057], “If the new flight plan is applied (button 508), it will be displayed as shown in FIG. 8 as new waypoint symbol 802 and new course 804”, Turner, Col. 7, lines 60-65, “encompass converting shorthand symbols to corresponding alphanumeric text suitable for entry into a flight deck system. For example, the shorthand symbol “X” could be translated to the alphanumeric equivalent of “NO” during the conversion process”, col. 12, lines 17-29, “symbol “X” symbol to the alphanumeric text equivalent of “NO. In further embodiments, other shorthand symbols and corresponding alphanumeric text equivalent can be established; e.g., a checkmark symbol can correspond to the text equivalent of "YES.”).

With regard to Claim 14,
Rag-Pa-Turner teaches the method of claim 12, wherein updating the planned route of travel comprises determining the updated route of travel that excludes the navigational reference point based on a state or action associated with the predefined symbol  (Pa, Fig. 8, Fig. 12, [0052], [0056], [0057], “If the new flight plan is applied (button 508), it will be displayed as shown in FIG. 8 as new waypoint symbol 802 and new course 804”, Turner, Col. 7, lines 60-65, “encompass converting shorthand symbols to corresponding alphanumeric text suitable for entry into a flight deck system. For example, the shorthand symbol “X” could be translated to the alphanumeric equivalent of “NO” during the conversion process”, col. 12, lines 17-29, “symbol “X” symbol to the alphanumeric text equivalent of “NO. In further embodiments, other shorthand symbols and corresponding alphanumeric text equivalent can be established; e.g., a checkmark symbol can correspond to the text equivalent of "YES.”).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu et al. [US 8,878,872 B1, hereinafter Rag] in view of Poulose et al. [US 2020/0394925 A1, hereinafter Poulose].

With regard to Claim 16,
Rag teaches the computer-readable medium of claim 15, wherein the navigational map display comprises one of a lateral map display (Fig. 4A) and a synthetic vision display and the second navigational map display comprises an other one of the lateral map display a lateral map display (Fig. 4B) and the synthetic vision display.
Rag do not explicitly  teaches synthetic vision display.
	Poulose a navigational map display comprises one of a lateral map display and a synthetic vision display and a second navigational map display comprises an other one of the lateral map display and the synthetic vision display ([0003], “Modern vehicles often include a multiple displays for presenting information to a vehicle operator. For example, flight deck displays (or cockpit displays) for an aircraft may include primary flight displays (PFDs), multifunction displays, lateral map displays, synthetic vision displays, and the like, in addition to any number of electronic flight instrument displays”).
Rag and Poulose  are analogous art to the claimed invention because they are from a similar field of endeavor of aviation. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rag to include the ability to include lateral map displays, synthetic vision displays, resulting in resolutions as disclosed by Poulose  with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Rag as described above to apply Rag in modern vehicles ([0003], “Modern vehicles often include a multiple displays for presenting information to a vehicle operator. For example, flight deck displays (or cockpit displays) for an aircraft may include primary flight displays (PFDs), multifunction displays, lateral map displays, synthetic vision displays, and the like, in addition to any number of electronic flight instrument displays”).

With regard to Claim 20,
Claim 20 is similar in scope to claim 16; therefore it is rejected under similar rationale.
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. US20120022778A1 filed by Mishra that disclose the ability to receive the input from the user interface and generate first display signals and second display signals based on the input; a first display coupled to the processor and configured to display the selected flight plan element within a textual list based on the first display signals; and a second display coupled to the processor and configured to display the selected flight plan element within a navigation map based on the second display signals See at least Abstract
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174